FOSTER, Justice.
This case comes here on appeal from a decree of the circuit court, in equity, overruling demurrers to a bill of complaint.
Appellants’ counsel make the contention in brief that the bill is without equity and that it is nothing more than a fishing expedition on the part of appellee, who is the complainant, to get information when there is no basis for the same, and that the bill is vague, indefinite and uncertain and, therefore, subject to demurrer.
We are reminded by appellee that the bill contains the same averments and is in the language of the bill referred to in the case of Howard v. Stewart, 252 Ala. 581, 42 So.2d 252. That case came here, as this, by appeal from a decree overruling the demurrer to the bill. It was held that the demurrer was properly overruled and the decree was affirmed. There is no difference between the two cases so far as we are able to discover. Therefore, upon the authority of that case as well as the statute to which it refers, section 898, Title 7, Code, there was no error in the decree in the instant case overruling the demurrer. It is affirmed.
Affirmed.
LIVINGSTON, LAWSON and STAKE-LY, JJ., concur.